Citation Nr: 0905981	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  01-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from July 1991 to January 
1992.  He also had a period of unverified service from March 
to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In December 2003, the Board reopened the Veteran's claim of 
service connection for a back disorder and remanded that 
issue along with the claim for an initial rating in excess of 
10 percent for hemorrhoids to the Appeals Management Center 
(AMC) for further development.  In a July 2008 supplemental 
statement of the case, the AMC continued to deny service 
connection for a back disorder as well as an initial 
increased rating in excess of 10 percent for hemorrhoids.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that further development is needed on the 
Veteran's back and hemorrhoids claims.  

The Veteran has claimed that his back impairment originated 
from his treatment at Walter Reed Army Medical Center in 
December 1991.  The Board previously remanded the case in 
December 2003 in order to obtain copies of the Veteran's 
treatment records from this medical facility.  A review of 
the claims folder reveals that these records have not been 
requested. 

With respect to hemorrhoids, the Board had determined that 
the Veteran should undergo further VA examination.  The 
record reflects that the AMC attempted to schedule the 
veteran for a VA examination; however, it was notified that 
there was an outstanding warrant for the Veteran's arrest and 
therefore the Veteran refused an examination.  In September 
2008 correspondence, the Veteran's representative reported 
that the Veteran's bench warrant had been vacated.  A copy of 
a May 2008 vacated bench warrant was submitted.  Accordingly, 
the Board finds that the AMC should once again schedule the 
Veteran for a VA examination to determine the current nature 
and severity of his service-connected hemorrhoids.

Furthermore, in September 2008 correspondence, the Veteran's 
representative reported that the Veteran was receiving 
benefits from the Social Security Administration (SSA).  
Medical and adjudicative records from SSA are not in the 
file.  When the record suggests that SSA records may be 
relevant to substantiating a claim before VA, there is a duty 
to assist by requesting those records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, action 
should be taken to contact the SSA and obtain and associate 
with the claims file copies of the Veteran's records 
regarding SSA disability benefits, including the medical 
records upon which any decision was based.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's medical treatment 
records from Walter Reed Army Medical 
Center should be obtained.  All attempts 
to procure records should be documented in 
the file.  

2.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

3.  Thereafter, schedule the Veteran for a 
VA examination to evaluate the severity of 
his service-connected hemorrhoids.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to specifically 
consider the frequency and severity of ay 
bleeding, anemia, fissures and redundant 
tissue.

4.  Then, after conducting any additional 
indicated development, the AMC should 
readjudicate the Veteran's claims.  If the 
determination of any of these claims 
remains unfavorable to the Veteran, the 
AMC must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

